UNITED STATES COURT OF APPEALS
                      FOR THE FIRST CIRCUIT
                                           

No. 92-1613

                    UNITED STATES OF AMERICA,

                            Appellee,

                                v.

                         RALPH H. CARTY,

                       Defendant-Appellant.

                                           

           APPEAL FROM THE UNITED STATES DISTRICT COURT

                 FOR THE DISTRICT OF RHODE ISLAND

      [Hon. Raymond J. Pettine, Senior U.S. District Judge]
                                                          

                                           

                              Before

                Torruella and Cyr, Circuit Judges,
                                                 

                   and Keeton,* District Judge.
                                              

                                           

   John F. Cicilline for appellant.
                    
   Zechariah  Chafee,  Assistant United  States Attorney,  with whom
                    
Lincoln C. Almond, United States Attorney, was on brief for appellee.
               

                                           

                           May 28, 1993
                                           

                
   *Of the District of Massachusetts, sitting by designation.

          CYR, Circuit  Judge.  On July 30,  1990, the Providence
          CYR, Circuit  Judge.
                             

Police executed a state-court search  warrant at the residence of

appellant Ralph  Carty and seized  several firearms  and a  small

quantity  of cocaine.    Carty was  tried  and convicted  on  two

firearms  charges  but  acquitted  on a  cocaine  charge.   Carty

contends  on appeal that (1) the evidence seized at the residence

should have  been suppressed  because the warrant  affidavit con-

tained  false  statements; (2)  at  the  suppression hearing  the

district  court improperly  restricted  cross-examination of  the

affiant;  and  (3)  the  court improperly  admitted  "other  act"

evidence at trial.  We affirm.

                                I

                            DISCUSSION
                                      

A.   Suppression Hearing
                        

     1.  Franks v. Delaware
                           

          The warrant  affidavit, provided by  Detective Nicholas

Cardarelli  of  the  Providence  Police  Department,  formed  the

primary  focus of the  Franks hearing1 conducted  before the dis-
                             

trict court.2            Although the Cardarelli affidavit, dated

                    

     1At the Franks hearing, see Franks v. Delaware, 438 U.S. 154
                                                   
(1978), the court also received evidence concerning Carty's post-
arrest statements to the police.

     2The Cardarelli affidavit stated in pertinent part:

               Within the  past few days . . . my reli-
          able and confidential informant  . . . stated
          . . . that Ralph and Pamela [Carty] are stor-
          ing  and  selling   illegal  [c]ocaine   from
          [their] house located at 34 Adelaide Ave. 1st
          floor  apartment,  garage  area and  basement
          area, Providence, RI. . . .

July 30, 1990, indicated that the controlled buy had taken  place

within the preceding "few  days," Cardarelli subsequently learned

that Carty and his family  were on vacation during that time  and

had not returned to their residence until the evening of July 29.

At the  suppression hearing,  Cardarelli testified that  the con-

                    

               Within the past few days  this confiden-
          tial informant  . . . agreed  to make a  pur-
          chase of cocaine from  Ralph H. Carty from 34
          Adelaide Ave.  first floor  apartment. .  . .
          [A]ffiant met this  informant at [a]  pre-ar-
          ranged  location  [where]  the informant  was
          searched by your affiant and after finding no
          contraband the informant  was given a sum  of
          U.S. currency  for the purpose  of purchasing
          suspected cocaine  from  the Ralph  H.  Carty
          subject at 34 Adelaide  Ave.  [T]he informant
          was driven into the  area of 34 Adelaide Ave-
          nue and . . . was then observed by your affi-
          ant walking over to 34 Adelaide Avenue. . . .
          [T]he informant was  observed knocking on the
          front door  . . . and then . . . entered this
          location.   A short  time later the informant
          was . . . observed . . .  walking back to our
          pre-arranged location.  Never losing sight of
          this  informant[,] the informant met your af-
          fiant   back   at   the  pre-arranged   loca-
          tion. . . .   [A]t  this time  the  informant
          handed over to your affiant a bag of suspect-
          ed  cocaine. . . .   [A]  field   test  . . .
          proved positive. . . .
               . . . [T]he informant who  has purchased
          cocaine  several times  from either  Ralph or
          Pamela  Carty  stated  to  your  affiant that
          cocaine was being  stored in the garage  area
          and  in the  basement area.    This informant
          purchased cocaine from Ralph on  one occasion
          when the informant observed Ralph go into the
          basement  area  and came  up  with  a bag  of
          cocaine.   On another  occasion the informant
          observed  Ralph go  into the garage  area and
          return with a  bag of  cocaine. . . .   [T]he
          informant stated that Ralph hides the cocaine
          in  different areas of  his house  and garage
          areas so that the police will not be  able to
          find the  large quantity of  cocaine if  they
          . . . raid the house.

                                3

trolled buy took place between 2:00 and 4:00 p.m. on July 30.  He
                                                    

explained that it was  normal police procedure not to  reveal the

exact date of the controlled buy so as to protect the identity of

the confidential  informant.  Cardarelli testified  that he drove

the  informant to the tenement  in which Carty  occupied a first-

floor apartment, observed the  informant enter and emerge shortly

thereafter  with  a  small  baggie containing  a  substance  that

appeared  to be  cocaine, returned  to the  Special Investigation

Bureau ("SIB") office,  and performed  a field test  on the  sub-

stance.  As  the test  indicated the presence  of cocaine,  Card-

arelli drafted the affidavit and obtained a search warrant from a

state court  judge.    At  approximately 8:00  p.m.  on  July 30,

Cardarelli and other  officers executed the search warrant at the

Carty residence.

          Detective Stephen  Berarducci corroborated Cardarelli's

testimony.  He testified that he saw Cardarelli at the SIB office

on  July 30 at about 2:00 p.m.  and was aware that Cardarelli was

going  to  attempt  a  controlled buy  at  the  Carty  residence.

According to Berarducci, Cardarelli returned to the office around

4:00 p.m.  and performed a field  test on a small  plastic bag of

cocaine, which  Cardarelli said had  been purchased at  the Carty

residence.  Berarducci  also testified that  he received a  check

the following day from Sergeant Dennis Lambert,  the SIB evidence

control  officer,  which  was used  to  pay  for  the informant's

services.  A photocopy of the check was admitted into evidence.

          Sergeant Lambert testified that he could locate neither

                                4

a log book entry, nor a "controlled buy form," reflecting a  drug

transaction on July  30 conducted by Detective  Cardarelli or any

other officer.3  Lambert testified that his records  documented a

controlled  buy of  heroin  on July  25  or 26  at  the apartment
                          

building in which Carty lived, but that it occurred on the second
                                                                 

floor of the building and was unrelated to any  controlled buy at
     

the Carty apartment on the first floor.

          Two of Carty's co-workers testified that he was at work

on July 30  between 9:00 a.m. and 7:00  p.m.  Mrs. Carty provided

similar testimony and submitted receipts reflecting Carty's wages

for  the day.   She further testified  that no one  came to their

residence between 2:00 p.m. and 4:00 p.m. on July 30.  Two  other

individuals  testified  that they  were  at  the Carty  residence

throughout the day on July 30  and that no one came to  the house

between 2:00 p.m. and 4:00 p.m.

          At  the  conclusion  of the  suppression  hearing,  the

district court declined to  suppress the evidence seized pursuant

                    

     3Sergeant  Lambert described  the  procedure used  after  an
investigating officer has directed an informant to purchase drugs
with police  funds:  The  investigating officer performs  a field
test  on the drugs, then fills out a controlled buy form reflect-
ing the date  and location of the  controlled buy, the  number of
the  check used  to finance  the purchase,  a description  of the
items  purchased, and the name of the investigating officer.  The
officer  attaches the controlled buy form to the drugs, and drops
the narcotics (controlled buy form attached) through  a slot into
a  safe.   The officer logs  on the  control sheet  the amount of
money spent  on the drugs.   Lambert transcribes  the information
from the control sheets into  a log book each week.   Every month
or so, he opens  the safe containing the narcotics,  compares the
controlled  buy form attached to  each bag of  narcotics with the
log book, removes and retains the form, and delivers the drugs to
the state health department for destruction.

                                5

to the warrant as Carty had failed to produce sufficient evidence

to undermine the  Cardarelli affidavit.4  Carty  contends that he

                    

     4The district court explained its findings as follows:

               Now, turning to  the contention that the
          allegations in the warrant are willful false-
          hood[s], I must say  this is a bold assertion
          but  nevertheless  tinged  with a  degree  of
          suspicion as  to  the accuracy  of  Detective
          Cardarelli's testimony.  However,  the suspi-
          cion is not evidence and certainly not strong
          enough to destroy credibility sufficiently to
          declare the search illegal.
               . . .  It is  strange  indeed [that]  no
          [record of the  controlled buy] could  be lo-
          cated.  This  would have clearly  established
          the date of the purchase. . . .
               The detective asserts the buy  was defi-
          nitely made on the 30th.  The affidavit indi-
          cates it  was made  within the past  few days
          . . .  of the 30th.  I agree the semantics of
          the  affidavit lead to an interpretation that
          the buy was made prior to the 30th.
               However,  the   officer  explained  that
          preciseness of dates was purposefully avoided
          when  controlled buys  are made  in order  to
          safeguard the identity of the informant and I
          am constrained to accept this.
               . . . [W]hether or  not Ralph Carty made
          the   alleged  sale   to  the   informant  on
          September 30  [sic] really isn't a vital fact
          to  be  resolved in  order  to  rule on  this
          motion.  The affidavit premising the issuance
          of the search warrant did not turn on a  pur-
          chase  being made  strictly from  Ralph Carty
          nor does  it say  it was purchased  from him.
          The crucial fact in the affidavit [is] that a
          purchase  was made  from  Adelaide Avenue  on
          September 30 [sic].
               I  can  understand  [defense  counsel's]
          argument here but it would be asking too much
          of  the  Court  to  conclude  that  Detective
          Cardarelli  is a bold-face perjurer, not only
          in this courtroom but was at the time that he
          made the  affidavit and  at the time  that he
          presented  it to  the  State  District  Court
          Judge for  the issuance of the  warrant.  And
          so I  feel constrained  and I do  hereby deny
          the [suppression] motions. . . .

                                6

demonstrated that  the controlled buy could not  have occurred as

described in the Cardarelli affidavit.   Without the false state-

ments,  he argues,  the affidavit  was insufficient  to establish

probable  cause.  See Franks,  438 U.S. at  156 (If the defendant
                            

proves perjury or "reckless disregard," by a preponderance of the

evidence, and  the untainted content of the affidavit is insuffi-

cient  to establish probable cause, the fruits of the search must

be excluded "to the same extent  as if probable cause was lacking

on the face of the affidavit.").

          We  review the  district court's  findings of  fact for

clear error; its  conclusion of law  de novo.   United States  v.
                                                             

Garcia, 983 F.2d 1160, 1167 (1st Cir. 1993) (citing United States
                                                                 

v. Sanchez,  943 F.2d 110, 112  (1st Cir. 1991)).   Its denial of
          

the suppression motion will be upheld if supported by any reason-

able view of the evidence.  Id.
                              

          Although  we find  it  troubling, as  did the  district

court, that there is no record of a controlled cocaine buy during

the entire relevant period, our review of the suppression hearing

transcript reveals nothing inherently contradictory or incredible

in  Cardarelli's   testimony,   as  corroborated   by   Detective

Berarducci.  First and foremost, Cardarelli's suppression hearing

testimony as to the exact date of the controlled buy (July 30) is

not inconsistent  with  the time  period  ("within the  past  few

days") he gave in the warrant  affidavit; July 30 at 2:00 to 4:00

p.m. was "within the  past few days" of  Cardarelli's preparation
        

of the warrant affidavit, which occurred late in the afternoon or

                                7

early in the  evening of July  30.  Thus,  the affidavit was  not

necessarily  inconsistent with  Cardarelli's testimony.   Second,

the district court, before  whom Cardarelli and Berarducci testi-

fied, credited Cardarelli's explanation  that it was customary to

avoid  precise specification of  the dates of  controlled buys in

order  to protect  the identity  of informants.   Finding nothing

inherently inconsistent in Cardarelli's testimony, and mindful of

the trial court's  superior vantage point, we are  satisfied that

there is  no sound  basis for second-guessing  its demeanor-based

credibility  determinations  at the  suppression  hearing.5   See
                                                                 

Wainwright v. Witt,  469 U.S. 412, 428  (1985) (determinations of
                  

demeanor and  credibility are  peculiarly within a  trial judge's

province); United States v. Portalla, 985 F.2d 621, 622 (1st Cir.
                                    

1993)  (recognizing  district  court's broad  power  to determine

witness  credibility); see  also Anderson  v. Bessemer  City, 470
                                                            

U.S.  564, 575 (1985) ("only the trial  judge can be aware of the

variations in demeanor and tone of voice that bear  so heavily on

the listener's understanding of and belief in what is said").6

                    

     5Contrary to Carty's contention,  we find no indication that
the district  court imposed  a more  stringent standard  of proof
than  the  applicable "preponderance  of the  evidence" standard.
See Franks, 438 U.S. at 156.  
          

     6Appellant  claims  that the  Cardarelli  affidavit includes
statements made  with reckless disregard  for their truth,  as it
gave the erroneous impression  that Carty personally sold cocaine
to the informant.  We need not address the merits  of this claim.
As the  district court correctly  noted, Carty's presence  at the
time the undercover buy occurred was immaterial to the establish-
ment  of probable  cause  to search  the  residence.   Since  the
affidavit provided  probable cause to believe  that the informant
purchased cocaine at  the Carty residence, without regard  to the
                                         
identity of the  seller, the district  court properly denied  the

                                8

     2.   Right to Confrontation
                                

          Carty next  asserts that  his Sixth Amendment  right to

confront adverse witnesses was  infringed by the district court's

restrictions on cross-examination of Detective Cardarelli  at the

suppression hearing.  In the course of cross-examining Cardarelli

about  the perceived  discrepancy between  his testimony  and his

affidavit relating to  the date  of the  controlled buy,  defense

counsel  inquired:  "Tell  me, Detective Cardarelli,  why are you

represented  by Mr.  Bevilacqua?"   When  the  court refused,  on

relevancy  grounds,  to  direct  Cardarelli to  answer  over  the

government's objection,  defense counsel  responded by way  of an

offer of  proof:  "[I]t is  my belief that this  witness is being

investigated for corruption  in the police department."   Defense

counsel  hypothesized  that  Cardarelli  may  have  adjusted  the

asserted  date of  the  controlled buy  to  negate Carty's  alibi

evidence.  Counsel argued  that the proposed line  of questioning

was  intended to  determine  whether Cardarelli  was telling  the

truth.   Rebuffed by the  district court,7 defense  counsel urged

                    

motion to suppress.  See Franks, 438 U.S. at 156; see also United
                                                                 
States v. Veillette,  778 F.2d  899, 904 (1st  Cir. 1985),  cert.
                                                                 
denied, 476 U.S. 1115 (1986) (search warrant valid where support-
      
ing affidavit established probable  cause independently of  false
statement).

     7The district court responded:

     I  am trying to give you as  much leeway as you want to
     attack the man's credibility.  I think you are entitled
     to it.   You have  cross-examined him vigorously  as to
     the date of the purchase.  He has maintained that a buy
     was made on  the 30th.   There is no  question how  the
     affidavit  reads.  It's for me to decide whether that's
     inconsistent with the affidavit.  Now, the fact that he

                                9

that he  be permitted to show Cardarelli's  bias, suggesting that

"if, in fact, the investigation  is being conducted . . .  by the

[f]ederal  [g]overnment,  then [Cardarelli]  has  an  interest in

making the [f]ederal  [g]overnment happy by  being a witness  who

testifies  consistently with  the  [g]overnment's theory  of this

case[, a]nd bias to that extent is a legitimate area of inquiry."

Concluding  that it  was not  "material to  the issue  here," the

court  remained steadfast in  its refusal to  permit inquiry con-

cerning the supposed investigation.

          Carty contends that  the proffer demonstrated that  the

putative federal investigation into possible corruption involving

Cardarelli was directly  related to  the events in  the case  and

probative of Cardarelli's  credibility and bias,  and, therefore,

that  the  district  court's  ruling deprived  him  of  his Sixth

Amendment right to confrontation.   "[A] primary interest secured

by [the Confrontation Clause of the Sixth Amendment] is the right

of cross-examination."   Douglas  v. Alabama, 380  U.S. 415,  418
                                            

(1965).  Cross-examination  is the "principal means  by which the

believability of a  witness and  the truth of  his testimony  are

tested."   Davis v. Alaska, 415 U.S.  308, 316 (1974).  Neverthe-
                          

less,  the right of cross-examination is not without limits.  "On

                    

     may be involved in some corrupt practices does not bear
     on this case at all nor can it bear on this case nor do
     I know of any  rule of evidence which would  allow that
     kind of impeachment of a  witness . . . where it  is so
     far removed from the issue  at hand.  You just want  to
     show he  is a  corrupt  man but  you can't  do that  by
     trying the allegations that have been made against him.
     We don't have a conviction here.

                                10

the contrary, trial  judges retain wide  latitude insofar as  the

Confrontation Clause is concerned  to impose reasonable limits on

. . .  cross-examination  based on  concerns  about,  among other

things,  harassment,  prejudice,  confusion  of  the issues,  the

witness'  safety, or  interrogation  that is  repetitive or  only

marginally relevant."  Delaware v. Van Arsdall, 475 U.S. 673, 679
                                              

(1986).   See Brown v. Powell,  975 F.2d 1, 3-4  (1st Cir. 1992);
                             

United  States  v. Malik,  928 F.2d  17,  19-20 (1st  Cir. 1991);
                        

United States v. Rivera-Santiago, 872 F.2d 1073, 1084 (1st Cir.),
                                

cert. denied, 492  U.S. 910 (1989) and cert. denied, 493 U.S. 832
                                                   

(1989).   We review district court  limitations on cross-examina-

tion for "abuse  of discretion."   United States  v. Boylan,  898
                                                           

F.2d  230,  254 (1st  Cir.), cert.  denied  498 U.S.  849 (1990);
                                          

Rivera-Santiago, 872 F.2d at 1084.
               

          A criminal defendant's right  to cross-examine for bias

is an important component of the constitutional right to confron-

tation.  Thus, the trial court may not limit cross-examination in

this area without according the defendant the latitude to conduct

a "minimum  threshold of inquiry" sufficient to  permit the fact-

finder  to make  the  requisite discriminating  appraisal of  the

biases  of the  witness.   Brown, 975  F.2d at 5  (quoting United
                                                                 

States v. Jarabek,  726 F.2d  889, 902 (1st  Cir. 1984));  United
                                                                 

States  v. Kepreos, 759 F.2d  961, 965 (1st  Cir.), cert. denied,
                                                                

474  U.S. 901 (1985); United States v.  Tracey, 675 F.2d 433, 437
                                              

(1st Cir. 1982).  Otherwise, the  defendant's right to confronta-

tion will  have been infringed unless  the factfinder nonetheless

                                11

possessed  "sufficient other  information  . . . to  make a  dis-

criminating appraisal  of the possible biases  and motivations of

the witness[].'"  Brown, 975 F.2d at 5  (quoting Tracey, 675 F.2d
                                                       

at 437).

          On  the  record  in  this case,  we  conclude  that the

district court acted well  within its discretion in declining  to

permit cross-examination to proceed  after considering the  offer

of  proof.   The court  recognized that  the conclusory  offer of

proof  simply  speculated  that an  investigation  into  possible

police corruption might be underway and might involve Cardarelli.

There was no indication as  to the source or basis of  the stated

belief, no substantiation, and no representation that the federal

government was involved in any such investigation.  Nor was there

any  suggestion that  the  supposed investigation  in any  manner

related to the  events at issue in this case.   Thus, the conten-

tion,  advanced  below and  on appeal,  that Cardarelli  may have

testified with a view to impressing the federal government is not

even  based on  a speculative  belief.   Absent any  such logical

linkage, the proposed  inquiry was irrelevant,  just as the  dis-

trict court found.  Moreover, as the district court was  also the

finder of fact  at the  suppression hearing, the  defense was  on

notice  that it  needed  to make  the  strongest offer  of  proof

possible to overcome the government's  objection to this line  of

inquiry.  Yet the  offer of proof was left (and remains) patently

deficient to enable the conclusion that the district court abused

its  discretion  by  ruling  the proffer  inadequate  to  warrant

                                12

further  inquiry over  the  government's objection.   Cf.  United
                                                                 

States v. Sutherland, 929 F.2d 765, 776-77 (1st Cir.) (limitation
                    

on cross-examination  of witness did not  contravene Sixth Amend-

ment  right to confrontation  where defendant "demonstrated abso-

lutely no  basis  for suspecting  bias  other than  a  conclusory

allegation" that the witness hoped to receive favorable treatment

from the government in exchange for his testimony), cert. denied,
                                                                

    U.S.    , 112 S. Ct. 83 (1991); Fed.  R. Evid. 103(a)(2).  We

find no Sixth Amendment violation.

B.   Trial
          

     1.  "Other Act" Evidence
                             

          Finally, Carty contends that  the trial court committed

reversible error  by admitting "other act"  evidence which should

have  been excluded under Federal Rule of Evidence 404(b) or 403.

The challenged  evidence consisted of  post-arrest admissions  by

appellant Carty relating to  a drug source.  At  trial, Detective

Cardarelli testified as follows:

          Mr.  Carty stated  to me that  he also  had a
          location on  Route 95  in Attleboro  where he
          would drive  his white  Camaro to meet  a so-
          called person, he didn't mention  any name or
          didn't give any description,  at a road  side
          rest  stop where this  person would  meet him
          and  leave drugs underneath a trash container
          at that  roadside stop and  he would retrieve
          the drugs and bring them back to  the City of
          Providence.  And I then asked him why did you
          go through  all that  trouble?  And  he says,
          because  this person  does not  want  to come
          into the City of Providence because there's a
          lot  of heat on drug activity  in the City of
          Providence.

                                13

Another police officer testified  that he overheard the conversa-

tion,  and  corroborated  Cardarelli's  testimony.    When  asked

whether Carty described what he was buying, the  officer replied,

"coke."

          Admissible  "other act" evidence  must survive scrutiny

under  Rules 403 and 404(b).   First, under the "absolute bar" of

Rule 404(b), the evidence  is inadmissible if relevant  solely to

show the  defendant's character  or propensity for  criminal con-

duct; it must have  some "special relevance" to a  material issue

such  as  motive,  opportunity,  intent,  preparation,  plan,  or

knowledge.  See United States v. Agudelo,      F.2d    ,     (1st
                                        

Cir.  1993), No.  90-1465, slip  op.  at 4-5  (1st Cir.  Mar. 18,

1993);  United States  v. Williams, 985 F.2d  634, 637 (1st  Cir.
                                  

1993);  United States  v. Donovan,  984 F.2d  507, 512  (1st Cir.
                                 

1993).   Second,  under Rule  403, the  trial court  must satisfy

itself that the probative  value of the evidence is  not substan-

tially outweighed  by the danger of  unfair prejudice, confusion,

or undue  delay.  See Agudelo,     F.2d  at    , slip op. at 4-5;
                             

Donovan, 984 F.2d  at 512; United States v. Devin,  918 F.2d 280,
                                                 

286 (1st Cir. 1990).   The admissibility of "other  act" evidence

is committed to the  sound discretion of the district  court, and

we review its ruling only for abuse of discretion,  United States
                                                                 

v. Garcia, 983  F.2d 1160, 1172 (1st Cir.  1993), bearing in mind
         

that  Rule  404(b) is  a rule  of  inclusion, not  exclusion, see
                                                                 

Donovan, 984 F.2d at 512; United States v.  Fields, 871 F.2d 188,
                                                  

196 (1st Cir.), cert. denied, 493 U.S. 955 (1989).
                            

                                14

          a.  Fed R. Evid. 404(b)
                                 

          Notwithstanding  defense  counsel's  plaint   that  the

testimony indicated that Carty  was buying rather than distribut-

ing drugs, the district court admitted the challenged evidence on

the ground  that it "goes to  the possible intent and  shows that

[Carty]  was one  who did  distribute or planned  to distribute."

Carty  contends  that  the  district  court  improperly  ascribed

"special relevance" to the evidence.

          The court correctly ruled  that the evidence was proba-

tive of intent to  commit the charged offense of  possession with

intent to distribute, noting  that "you have to buy  [cocaine] to

sell it."  See, e.g., Garcia,  983 F.2d at 1173 (prior arrest for
                            

dealing  in  cocaine admissible  to  show intent  to  possess and

distribute cocaine) (quoting United  States v. Hadfield, 918 F.2d
                                                       

987,  994  (1st Cir.  1990) (citing  cases)).   The  evidence was

probative  of opportunity as well.   Thus, since  the "other act"

evidence permitted at least  one relevant non-propensity and non-

character based inference, see United States v. Nickens, 955 F.2d
                                                       

112,  124 (1st Cir.), cert. denied,      U.S.    , 113 S. Ct. 108
                                  

(1992), it satisfied the requirements of Rule 404(b).

          b.  Fed. R. Evid. 403
                               

          Appellant  contends that  the  probative value  of  the

evidence was greatly outweighed by its prejudicial effect, as the

government did not link  the "other act" evidence to  the cocaine

seized from  Carty's garage, nor  did it  establish the  quantity

previously purchased or  show that  it was part  of a  continuing

                                15

scheme or conspiracy.

          Only  in exceptional  circumstances will  we reverse  a

trial  court's evidentiary  ruling  in the  face  of a  Rule  403

challenge.   Garcia, 983 F.2d  at 1173; United  States v. Garcia-
                                                                 

Rosa, 876 F.2d  209, 221 (1st Cir. 1989), cert.  denied, 493 U.S.
                                                       

1030 (1990).  Appellant has not shown that the probative value of

the  "other act"  evidence  was substantially  outweighed by  its

unfair prejudice.   See Onujiogu v. United States, 817  F.2d 3, 6
                                                 

(1st Cir.  1987) ("The  fact  that a  piece of  evidence hurts  a

party's chances does not mean it should automatically be  exclud-

ed,  [or]  there would  be  precious little  left in  the  way of

probative evidence in any case").  As Carty's  post-arrest state-

ments relating to a  cocaine source were probative of  his intent

and opportunity to possess and distribute cocaine, see supra Part
                                                            

I.B.1.a., and  there was no  "unfair prejudice,"8 Rule  403 posed

no barrier to their admission in evidence.9

          Affirmed.
                  

                    

     8Although  Carty  suggests  that  the  "slightest prejudice"
resulting  from improper  admission of  the "other  act" evidence
might  have caused the jury  to disbelieve a  defense witness who
testified that  he, rather than  Carty, owned the  weapons seized
from  the  Carty residence,  we are  hard-pressed to  discern any
                                                                 
harm.  Since  the jury acquitted Carty  on the cocaine  charge to
which the "other  act" evidence related, we consider  the sugges-
tion far-fetched.

     9Finally,  Carty argues that  the court erred  by not giving
limiting instructions to the  jury either contemporaneously or in
its charge.   Carty waived  the objection by  requesting neither.
See Fed.  R. Crim. P. 30 & 52(b).   Moreover, as we are confident
   
that the lack of limiting instructions  did not "seriously affect
the fundamental fairness and basic integrity of the proceedings,"
there was no plain error.  See United States v. Barnett,     F.2d
                                                       
   ,     (1st Cir. 1993), No. 91-1890, slip op at 25-26 n.14.

                                16

Dissent follows.
               

                                       

          TORRUELLA,  Circuit  Judge  (Dissenting).    I  dissent
          TORRUELLA,  Circuit  Judge  (Dissenting).
                                    

because  the so-called "other  act" evidence  relating to  a drug

source  unconnected to the facts of the present case and admitted

under  Federal  Rules of  Evidence 404(b),  is nothing  more than

improper  propensity or character  evidence.  I  disagree with my

colleagues in  the majority  that it  is "far-fetched"  that this

evidence influenced the jury in any way because Carty was acquit-

ted  of  the cocaine  charge.   Ante, at  16  n.9.   The objected
                                    

evidence branded him  as a  drug dealer, not  necessarily as  the

possessor  of  the small  amount of  cocaine  found.   As  such a

nefarious person, the jury could very well have believed that the

firearms were his  tools of  the trade.   The improper  character

evidence easily could  have carried the  day for the  Government,

considering  the  highly contradictory  nature  of  the proof  it

presented.  Ante, at 3-5.   In view of the  constitutional burden
                

required of the Government in a criminal case, I fail  to see why

all the speculation  regarding what the  jury did or  did not  do

with this  improper evidence,  should be weighted  against defen-

dant.

          Appellant should be granted a new trial.

                                17